DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-3, 5, 13, 20-22, 25-27, 29, 30 and 33-41 are pending in the instant invention.  According to the Listing of Claims, filed January 18, 2022, claims 4, 6-12, 14-19, 23, 24, 28, 31 and 32 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/057813, filed October 26, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/666,724, filed May 4, 2018; and b) 62/577,448, filed October 26, 2017.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos. 62/666,724; and 62/577,448, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula I or Formula II, which now discloses amended definitions for A and/or R2, respectively, and is no longer coextensive with that of US Provisional Application Nos. 62/666,724; and 62/577,448, respectively.
	Consequently, since the specifications of US Provisional Application Nos. 62/666,724; and 62/577,448, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group I, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group I will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2018/057813, filed October 26, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on January 18, 2022, is acknowledged: a) Group I - claims 1-3, 5, 13, 20-22, 25-27, 29, 30, 33, 38 and 39; and b) substituted heteroaryl of Formula I - p. 77, Table A, Example No. 11, shown to the right below, and hereafter referred to as (2R,3S,4R,5R)-2-((R)-bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl(hydroxy)-methyl)-5-(4-methyl-7H-pyrrolo[2,3-d]pyrimidin-7-yl)tetrahydrofuran-3,4-diol, where A = CH; 1 = -CH(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl); R2 = -CH3; R3 = -H; and R6 = -H.  Claims 1-3, 5, 13, 25, 27, 29, 33, 38 and 39 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH; R1 = -CH(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl); R2 = -C1-C6 alkyl; R3 = -H; and R6 = -H, respectively, which encompass the elected species, have been found to be free of the prior art and allowable.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted pyrrolo[2,3-d]-pyrimidines of the Formula I, where A = CH or CR4; and R1 = -C1-C6 alkylene-(fused aryl), C1-C6 alkylene-(1,2,3,4-tetrahydroisoquinolinyl), C1-C6 alkylene-(2,3-dihydrobenzofuranyl), or C1-C6 alkylene-(5,6-dihydro-4H-cyclopenta[d]thiazolyl), respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the sections entitled: Claim Rejections - 35 U.S.C. § 102 and Claim Rejections - 35 U.S.C. § 103, respectively.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH or CR4; and R1 = -C1-C6 alkylene-(fused aryl), C1-C6 alkylene-(1,2,3,4-tetrahydroisoquinolinyl), C1-C6 alkylene-(2,3-dihydrobenzofuranyl), or C1-C6 alkylene-(5,6-dihydro-4H-cyclopenta[d]-thiazolyl), respectively.
	Next, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 26, 34-37, 40 and 41 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-3, 5, 13, 20-22, 25, 27, 29, 30, 33, 38 and 39 is contained within.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heteroaryls of the Formula I and/or Formula II.
	The following title is suggested: SUBSTITUTED PYRROLO[2,3-d]PYRIMIDINES AS INHIBITORS OF PROTEIN ARGININE METHYLTRANSFERASE 5.
Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula I:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 I
or a pharmaceutically acceptable salt thereof,
wherein:
	A is CH or CR4;

	R1 is C1-C6 alkylene-(fused aryl), C1-C6 alkylene-(1,2,3,4-tetrahydroisoquinolinyl), C1-C6 alkylene-(2,3-dihydrobenzofuranyl), or C1-C6 alkylene-(5,6-dihydro-4H-cyclopenta[d]thiazolyl);

	wherein the C1-C6 alkylene is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, NH2, and OH;

	wherein the aryl of the fused aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, C1-C3 alkyl, C1-C3 haloalkyl, C1-C3 alkylene-NH2, NH2, and NHC(O)NH2;

	wherein the non-aromatic ring of the fused aryl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, CN, C1-C3 alkyl, C1-C3 haloalkyl, C1-C3 alkylene-NH2, NH2, NHC(O)NH2, OH and =O; and

	wherein the 1,2,3,4-tetrahydroisoquinolinyl, 2,3-dihydrobenzofuranyl, or 5,6-dihydro-4H-cyclopenta[d]thiazolyl is optionally substituted with 1 or more substituents independently selected from the group consisting of halo, C1-C3 alkyl, NH2, NHC1-C6 alkyl, NHC(O)NH2, and NHC3-C6 cycloalkyl;


	R2 is halo, C1-C6 alkyl, C2-C4 alkenyl, C1-C6 haloalkyl, C1-C6 alkylene-OH, C1-C6 alkylene-O-C1-C6 alkyl, C1-C6 alkylene-O-C1-C6 alkylene-aryl, NR5R5’, NHC(O)NR5R5’, NHC(S)NR5R5’, NHNR5R5’, NHOR5, or O-C1-C6 alkyl;
	R3 is H, halo, C1-C6 alkyl, or NH2;
	R4 is halo or C1-C6 haloalkyl;
	R5 is H, C1-C6 alkyl, or C1-C6 alkylene-O-C1-C6 alkyl;
	R5’ is H, C1-C6 alkyl, or C1-C6 alkylene-O-C1-C6 alkyl; or
	R5 and R5’, together with the atom to which they are attached, form a C2-C6 heterocycloalkyl ring; and
	R6 is H or C1-C6 alkyl.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is C1-C6 alkylene-fused aryl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein the fused aryl of R1 is bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl, 7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl, or 7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein R1 is CH2-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH2-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH2-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), C(Me)(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), C(Me)(OH)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), or -C(Me)(OH)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl).

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is C1-C6 alkyl.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R2 is NR5R5’;
R5 is H; and
R5’ is H.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R2 is NR5R5’;
R5 is CH3; and
R5’ is H.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R2 is NHOR5; and
R5 is H or C1-C6 alkyl.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 is H.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein A is CH.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R6 is H.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R6 is CH3.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:

	The pharmaceutical composition of claim 33, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I

	Claims 1, 38 and 39 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted pyrrolo[2,3-d]pyrimidines of the Formula I, does not reasonably provide enablement for solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I, as recited in claims 1, 38 and 39, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted pyrrolo[2,3-d]pyrimidines of the Formula I, shown to the right, as well as the myriad of potential solvates formulated from these substituted pyrrolo[2,3-d]pyrimidines of the Formula I, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted pyrrolo[2,3-d]pyrimidines of the Formula I, shown to the right above, and/or solvates thereof, and the pharmacokinetic behavior of these substances as protein arginine methyltransferase 5 (PRMT5) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 2016/0244475, as cited on the IDS, provides a synthesis of the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula I {Tatlock, et al. US 2016/0244475, 2016};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted pyrrolo[2,3-d]pyrimidines of the Formula I, and/or solvates thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;


Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Schemes 1-2, on pages 74-75 of the instant specification, and Tatlock, et al. in US 2016/0244475, as cited on the IDS, whether the instantly recited solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I, are enabled.  Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I (Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted pyrrolo[2,3-d]pyrimidines of the Formula I; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I.  The specification lacks working examples of solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate  thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates of substituted pyrrolo[2,3-d]-pyrimidines of the Formula I.  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, such as (2R,3S,4R,5R)-2-((R)-bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl(hydroxy)methyl)-5-(4-methyl-7H-pyrrolo[2,3-d]pyrimidin-7-yl)tetrahydro-furan-3,4-diol dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a protein arginine methyltransferase 5 (PRMT5) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates of substituted pyrrolo[2,3-d]pyrimidines of the Formula I, is clearly justified.
Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The compound of claim 2, wherein the fused aryl is… 7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl; or 7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the substituted heteroaryls of the Formula I or Formula II.  According to claim 1, R1 is not explicitly recited as optionally substituted, with respect to the substituted heteroaryls of the Formula I or Formula II.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 5 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 5 recites the limitation, The compound of claim 2, wherein R1 is… CH(Me)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(7-fluoro-bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(Me)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(F)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(NH2)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), CH(OH)-(7,7-difluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), C(Me)(OH)-(bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), C(Me)(OH)-(7-fluorobicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), or -C(Me)(OH)-(7,7-difluoro-bicyclo[4.2.0]octa-1(6),2,4-trien-3-yl), in lines 1-13 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the substituted heteroaryls of the Formula I or Formula II.  According to claim 1, R1 is not explicitly recited as optionally substituted, with respect to the substituted heteroaryls of the Formula I or Formula II.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 13 recites the broad limitation, C1-C6 alkyl, with regard to R2, and the claim also recites methyl, butyl, and isopropyl, respectively, with regard to R2, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow 
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
	Claims 1, 13, 25, 27, 29, and 33 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tatlock, et al. in US 2016/0244475.
	The instant invention recites a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, shown to the right, where A = CH; R1 = -C1-C6 alk-(fused heteroaryl); R2 = -C1-C6 alkyl; R3 = -H; and R6 = -H, and/or a pharmaceutical composition thereof, as a protein arginine methyltransferase 5 (PRMT5) inhibitor.



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
	Tatlock, et al. (US 2016/0244475), as cited on the IDS, teaches a substituted pyrrolo[2,3-d]pyrimidine, shown to the left, where A = CH; R1 = -CH(OH)-(1,2,3,4-tetrahydroisoquinolin-8-yl); R2 = -CH3; R3 = -H; and R6 = -H, and/or a pharmaceutical composition thereof, as a protein arginine methyl-transferase 5 (PRMT5) inhibitor {p. 132, Example 112; and pharma-ceutical compositions - p. 31, ¶[0106]}.
	The inventor or joint inventor should note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
	Claims 1, 13, 25, 27, 29 and 33 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Tatlock, et al. in US 2016/0244475.
	The instant invention recites a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, shown to the right, where A = CH; R1 = -CH(OH)-(2,3-dihydrobenzofuran-5-yl); R2 = -CH3; R3 = -H; and R6 = -H, and/or a pharmaceutical composition thereof, as a protein arginine methyltransferase 5 (PRMT5) inhibitor.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
	Tatlock, et al. (US 2016/0244475), as cited on the IDS, teaches a substituted pyrrolo[2,3-d]pyrimidine, shown to the left, where A = CH; R1 = -CH(OH)-(3-(difluoromethyl)benzofuran-5-yl); R2 = -CH3; R3 = -H; and R6 = -H, and/or a pharmaceutical composition thereof, as a protein arginine methyltransferase 5 (PRMT5) inhibitor {p. 159, column 2, row 3; and pharmaceutical compositions - p. 31, ¶[0106]}.  Similarly, in the genus disclosure, Tatlock teaches that -CH(OH)-(2,3-dihydrobenzofuran-5-yl) and -CH(OH)-( 3-(difluoromethyl)benzofuran-5-yl) are alternatively usable at R1 [for R1, see U is… 3- to 12-membered heterocyclyl… where U is optionally substituted with one or more substituents each independently selected from… (C1-C8)haloalkyl (p. 2, ¶[0015]).
	The only difference between the instantly recited substituted pyrrolo[2,3-d]pyrimidine of the Formula I, and/or pharmaceutical composition thereof, and Tatlock’s substituted pyrrolo[2,3-d]pyrimidine, and/or pharmaceutical composition thereof, is R1 is -CH(OH)-(2,3-dihydrobenzo-furan-5-yl) in the instantly recited substituted pyrrolo[2,3-d]pyrimidine of the Formula I, and/or pharmaceutical composition thereof, whereas R1 is -CH(OH)-(3-(difluoromethyl)benzofuran-5-yl) in Tatlock’s substituted pyrrolo[2,3-d]pyrimidine, and/or pharmaceutical composition thereof.

	The inventor or joint inventor should note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Consequently, since: a) Tatlock teaches a substituted pyrrolo[2,3-d]pyrimidine, where R1 is -CH(OH)-(3-(difluoromethyl)benzofuran-5-yl), and/or a pharmaceutical composition thereof; b) Tatlock teaches a substituted pyrrolo[2,3-d]pyrimidine, where -CH(OH)-(2,3-dihydrobenzo-furan-5-yl) and -CH(OH)-(3-(difluoromethyl)benzofuran-5-yl) are alternatively usable at R1, and/or a pharmaceutical composition thereof; and c) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness, one having ordinary skill in the art, before the effective filing date of the recited invention, would have been motivated to utilize the teachings of Tatlock and replace the -CH(OH)-(3-(difluoromethyl)benzofuran-5-yl) at R1 in Tatlock’s substituted pyrrolo[2,3-d]pyrimidine, with an alternatively usable -CH(OH)-(2,3-dihydrobenzo-furan-5-yl), and/or formulate a pharmaceutical composition thereof, with a reasonable expectation of success and similar therapeutic activity, rendering claims 1, 13, 25, 27, 29 and 33 obvious.
	Likewise, the inventor or joint inventor should further note that this invention currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the 
	Next, the inventor or joint inventor is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1-3, 5, 13, 20-22, 25, 27, 29, 30, and 33 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted heteroaryls of the Formula I is improper, since the substituted heteroaryls of the Formula I, as recited in claims 1 and 33, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted heteroaryls of the Formula I to recite substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH or CR4; and R1 = -C1-C6 alkylene-(fused aryl), C1-C6 alkylene-(1,2,3,4-tetrahydroisoquinolinyl), C1-C6 alkylene-(2,3-dihydrobenzofuranyl), or C1-C6 alkylene-(5,6-dihydro-4H-cyclopenta[d]thiazolyl), respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1, 22, 25, 27, 29 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2, 7-12, 15 and 18 of US Patent No. 11,220,524.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 11,220,524 recites substituted pyrrolo-[2,3-d]pyrimidines of the Formula I, where A = CH; Q = -O-; R1 = -C1-C6 alk-(aryl); R2 = -H; R3 = -H; R4 = -H; and R5 = -H, respectively, which provide overlapping subject matter with respect to the instantly recited substituted pyrrolo[2,3-d]pyrimidines of the Formula I, where A = CH; R1 = -C1-C6 alk-(fused heteroaryl); R2 = -NHOR5, wherein R5 = -H; R3 = -H; and R6 = -H, respectively.
	The inventor or joint inventor should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or 

	Similarly, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Likewise, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Moreover, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624